SEABURY, J.
I dissent. In my judgment the court below properly modified the order of examination, and to the extent that it has been so modified it is a proper order.
The claim of the plaintiff is that the defendant acted in bad faith, and if that claim is established, and if such action prevented the plaintiff from procuring a tenant for the defendant, the plaintiff could not be defeated merely because the proposed tenant refused to sign the lease. The affidavits upon which the order was made show that, instead of making the lease with the proposed tenant, as the defendant had agreed to do, it caused the premises to be occupied by a corporation, controlled by those who control the defendant corporation, and caused that corporation to employ the proposed tenant on condition that he should refuse to accept the lease, and offered him other financial inducements not to malee the lease. If', as the proof submitted by the plaintiff tends to show, the defendant did this in co-operation with those who owned the controlling interest in the defendant corporation, and who acted on its behalf, the fact that the proposed tenant refused to make the lease would not defeat the plaintiff’s right to recover his commissions. In order to recover, the plaintiff must show, either that he procured a tenant ready and willing to enter into the lease, or that he was prevented from so doing because the defendant did not act towards him in good faith. It is evident that the plaintiff cannot show that he procured a tenant who was willing to enter into the lease. It may be, if he is permitted to examine the defendant, that he can show that the defendant acted in bad faith, and by agreement with others *14who were under its control induced the proposed tenant not to make the lease.
For these reasons, I think the learned court below properly refused to deny the plaintiff an opportunity to examine the defendant relative to these matters.'